NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 3, 2019*
                                  Decided June 4, 2019

                                         Before

                         WILLIAM J. BAUER, Circuit Judge

                         JOEL M. FLAUM, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 18‐3607

J.P. MORGAN CHASE BANK, N.A.,                   Appeal from the United States
      Plaintiff‐Appellee,                       District Court for the Northern District
                                                of Illinois, Eastern Division.

      v.                                        No. 1:14‐cv‐04278

LINDSAY JENKINS,                                Robert W. Gettleman,
     Defendant‐Appellant.                       Judge.

                                       ORDER

        Lindsay Jenkins took out a secured mortgage on a Chicago condominium but
soon stopped making payments. A few months later, J.P. Morgan Chase Bank, N.A.,
holding the promissory note to her loan, filed a mortgage‐foreclosure action against her
in Illinois court. Jenkins removed the suit to federal district court on diversity grounds
and asserted that Chase did not have standing to seek foreclosure. The district court
disagreed and entered summary judgment against her. We affirm.

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18‐3607                                                                             Page 2



       The facts are taken from Chase’s statement of undisputed facts, which Jenkins
did not adequately contest and which therefore was accepted as true by the district
court. See N.D. Ill. Loc. R. 56.1(b)(3)(C); Zoretic v. Darge, 832 F.3d 639, 641 (7th Cir. 2016).
In 2005, Jenkins entered into a promissory note and mortgage with Washington Mutual
Bank, secured by a condominium unit in downtown Chicago. Soon after, the Office of
Thrift Supervision—a now‐dissolved federal agency that oversaw savings and loan
banks—closed Washington Mutual and named the Federal Deposit Insurance
Corporation as its receiver. In September 2008, Chase, through a purchase agreement
with the FDIC, took ownership of all of Washington Mutual’s loans and
commitments—commitments that, Chase says, included Jenkins’s mortgage. A few
months after this transition, Jenkins defaulted on her loan by failing to make her
monthly mortgage payments.

        Chase accelerated the balance due and filed this foreclosure action in Illinois
court. See 735 ILCS 5/15‐1101 et seq. After removing the case to federal court on diversity
grounds, Jenkins argued that Chase did not own her mortgage, so it lacked standing to
file a foreclosure action (she did not contest that she was in default).

       After protracted discovery, the district court granted Chase’s motion for
summary judgment and entered a foreclosure order against Jenkins. Chase, the court
explained, had provided prima facie evidence that it owned the original mortgage: an
attached copy of the promissory note, endorsed in blank. See Rosestone Invs., LLC v.
Garner, 2 N.E.3d 532, 539 (Ill. App. Ct. 2013). The court deemed inadmissible Jenkins’s
principal evidence of Chase’s lack of ownership—a document entitled “Securitization
Analysis” that was prepared by a foreclosure‐defense firm—because it was unsworn,
unsigned, and undated. The court went on to explain that even if Chase had not owned
the mortgage at the time of filing, the holder of a promissory note endorsed in blank is
entitled to enforce it, so Chase’s foreclosure action against her was proper.

       On appeal, Jenkins reprises her argument that Chase lacked standing to bring a
foreclosure case against her. She contends that Chase has not proved that it actually
owned her mortgage at the time it filed its complaint, and she maintains that she
produced evidence—the securitization report—proving that it did not. Essentially,
Jenkins believes that Chase would have standing to bring a foreclosure action against
her only if it was the actual owner of her mortgage at the time it filed its complaint
against her.
No. 18‐3607                                                                          Page 3

       As the district court correctly explained, the possession of a promissory note
endorsed in blank entitles the bearer to bring a foreclosure action under Illinois law;
ownership of the mortgage itself is not required. Under Illinois law, a note endorsed in
blank is “payable to [the] bearer,” 810 ILCS 5/3‐205, and the bearer is “entitled to
enforce” it. 810 ILCS 5/3‐301; Rosestone Invs., LLC v. Garner, 2 N.E.3d 532, 539 (Ill. App.
Ct. 2013) (“A note endorsed in blank is payable to the bearer.”). Chase, as the holder of
the promissory note to her mortgage, endorsed in blank, had standing to enforce it.
Rosestone Invs., LLC, 2 N.E.3d 532 at 539.

        Jenkins’s remaining arguments lack merit. Most of her arguments continue to
dispute whether Chase was the owner of her mortgage at the time it filed its complaint
(these include unfounded assertions that Chase defrauded the district court by
concealing its ownership status, and that the district judge repeatedly ignored her and
denied her due process rights during discovery). But Chase did not need to own
Jenkins’s mortgage to enforce the note, so these arguments fail. She also argues that the
district court discriminated against her because of her gender, but she provides no
evidence to support this, nor do we see any. Her remaining arguments are too
undeveloped to discuss. See FED. R. APP. P. 28(a)(8); United States v. Hassebrock, 663 F.3d
906, 914 (7th Cir. 2011).

                                                                                AFFIRMED